DETAILED ACTION
Disposition of Claims
Claims 11-24 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210363498A1, Published 11/25/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (“Disclosed are…”).  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 11 is objected to because of the following informalities:  the quotation marks around PEI should be deleted (e.g. it should be (PEI) not (“PEI”)).  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 11 is drawn to an in vitro method of producing a recombinant AAV virion in a mammalian host cell, wherein the mammalian host cell is a HEK 293T cell, and wherein the cell is suspended in a transfection media, comprising contacting the cell with polyethylenimine (PEI) and: (i) an accessory construct, wherein said accessory construct is a plasmid (pHelper) consisting essentially of adenoviral E2, E4Orf6, and VAI RNA genes operably linked to an origin of replication element and one or more other regulatory sequences; (ii) an AAV helper construct, wherein said AAV helper construct is a plasmid (pTrans) consisting essentially of AAV2 rep and AAV1, AAV2, AAV5, AAV8, or AAV9 cap coding regions operably linked to one or more regulatory sequences; and (iii) an AAV vector construct, wherein said AAV vector construct is a plasmid (pCis) consisting essentially of AAV2 inverted terminal repeats flanking a heterologous gene of interest operably linked to one or more regulatory sequences, wherein the ratio of pHelper:pTrans:pCis is 1:5:(0.009-0.36) (weight:weight:weight), the PEI is Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000), and the ratio of PEI:DNA is about 3:1.  
Further limitations on the method of claim 11 are wherein the HEK 293T cell is suspended at a cell density of 2.1-3.0 x 106 cells/mL (claim 12); wherein the HEK 293T cell is suspended at a cell density of 2.2-2.7 x 106 cells/mL (claim 13); wherein the HEK 293T cell is suspended at a cell density of about 2.5 x 106 cells/mL (claim 14); wherein the ratio of pHelper:pTrans:pCis is 1:5:(0.30- 0.36) (weight:weight:weight)(claim 15); wherein the ratio of pHelper:pTrans:pCis is 1:5:0.31 (weight: weight: weight) (claim 16); and wherein the total amount of plasmid does not exceed 1.5 mg/L of transfection media (claim 17).
Claim 18 is drawn to an in vitro method of producing a recombinant AAV virion in a mammalian host cell, wherein the mammalian host cell is a HEK 293T cell, and wherein the cell adheres to a solid substrate in a transfection media, comprising contacting the cell with calcium phosphate and: (i) an accessory construct, wherein said accessory construct is a plasmid (pHelper) consisting essentially of adenoviral E2, E4Orf6, and VAI RNA genes operably linked to an origin of replication element and one or more other regulatory sequences; (ii) an AAV helper construct, wherein said AAV helper construct is a plasmid (pTrans) consisting essentially of AAV2 rep and AAV1, AAV2, AAV5, AAV8, or AAV9 cap coding regions operably linked to one or more regulatory sequences; and (iii) an AAV vector construct, wherein said AAV vector construct is a plasmid (pCis) consisting essentially of AAV2 inverted terminal repeats flanking a heterologous gene of interest operably linked to one or more regulatory sequences, wherein the ratio of pHelper:pTrans:pCis is 1:5:(0.009-0.36) (weight:weight:weight).  
Further limitations on the method of claim 18 are wherein the HEK 293T cell is seeded at a cell density of 2.1-3.0 x 106 cells/mL (claim 19); wherein the HEK 293T cell is seeded at a cell density of 2.2-2.7 x 106 cells/mL (claim 20); wherein the HEK 293T cell is seeded at a cell density of about 2.5 x 106 cells/mL (claim 21); wherein the ratio of pHelper:pTrans:pCis is 1:5:(0.30- 0.36) (weight:weight:weight) (claim 22); wherein the ratio of pHelper:pTrans:pCis is 1:5:0.31 (weight: weight: weight)(claim 23); and wherein the total amount of plasmid does not exceed 1.5 mg/L of transfection media (claim 24).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,078,464 in view of ATCC (American Tissue Culture Collection (ATCC).  “HEK-293T.”  ATCC No. CRL-11268 ™.  http://www.atcc.org/ATCCAdvancedCatalogSearch/ProductDetails/tabid/452/Default.aspx?ATCCNum=CRL-11268&Template=cellBiology.  Web.archive.org. capture, 01/21/2012; hereafter “ATCC”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because while the ‘464 claims the use of “HEK293” cell line, the instant claims are drawn to the use of a specific species of this cell line, HEK293T.  HEK293 cells are actually a genus that covers at least 12 known species of cell lines.  HEK293T cells are a popular derivative of the original HEK293 parent cell line. The HEK293T genome contains the temperature-sensitive allele of the SV40 large T antigen (expression of the large T antigen under the transcriptional control of the Rous sarcoma virus long terminal repeat), which enables the cell line to produce recombinant proteins within plasmid vectors containing the SV40 promoter (SV40 ori) and considerably increases the protein expression levels during transient transfection, and is known to give high titers when used to produce many viral vector systems (see e.g. ATCC, entire document.)  While the wording of the instant claims and those of the reference patent claims appears to be identical, save the use of HEK293 vs. HEK293T cells, this would be an obvious optimization step for the ‘464 patent, as these cells were well-known in the art and their useful characteristics as viral vector production systems were well known.  Therefore, the instant claims are an obvious variant of the ‘464 claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648